Citation Nr: 1212888	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, including residual schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran had active military duty from July 1967 to April 1976. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which-in pertinent part, denied the Veteran's claim for service connection for a neuropsychiatric disability.  The Veteran timely perfected an appeal of that determination.

In February 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at a Travel Board hearing.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

In September 2010 the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The September 2010 remand instructed the RO to schedule an examination of the Veteran where the examiner would also render a nexus opinion as to whether the Veteran's acquired mental disorder had its onset in active service or was otherwise causally connected to his active service.  The narrative part of the remand portion of the Board's decision noted specific instances in the service treatment records that documented the Veteran's presentation and treatment for mental health-related issues.  The January 2011 VA examination report reflects the examiner opined there was no nexus between the Veteran's currently diagnosed schizophrenia and the instances documented in the service treatment records.  The examiner, however, 

made no reference or comment on those instances in the service treatment records, and provided no explanation or rationale as to why they did or did not represent the onset or prodromal phase of the Veteran's schizophrenia.  The examiner merely noted that the Veteran's schizophrenia did not have its onset during active service or within one year afterwards.

A medical opinion must be supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Thus, a medical opinion that contains only data and conclusions, such as the one in this case, is not entitled to any weight.  A review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  In other words, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348   (1998).  Consequently, the Board must find the September 2011 remand was not fully complied with, which means another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall return the claims file, and a copy of this remand, to the examiner who conducted the January 2011 examination and rendered the nexus opinion.  Ask the examiner to provide an addendum to the January 2011 examination report that provides an explanation and rationale as concerns the instances in the service treatment records and why they do or do not indicate the onset of the Veteran's schizophrenia.  The areas from the service treatment records considered by the examiner should, as a minimum, include the following:

In May 1969, the Veteran claimed anorexia.  In February 1970 the Veteran was seen with complaints that he had "Trouble remembering all of life."  He also reported that he felt that his mind or brain had not worked well for some time.  The impression was thought process defect. On the same day in an electroencephalographic report, trouble remembering, headaches and depression were noted under "Clinical History[.]" A few days later the Veteran was seen at the dispensary and described that he had difficulty thinking and an inability to express himself. The pertinent impression was immature personality.

In a Report of Medical History in June 1970, the Veteran indicated that he had or had had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, bed wetting, and nervous trouble.  He also noted that it was very hard or difficult for him to study or concentrate.  The physician elaborated on the Veteran's complaints and noted questionable depression and anxiety.  In the June 1970 report of medical examination the same physician who elaborated in the report of medical history, noted that no psychiatric diagnosis was established.  In January 1974 the Veteran referred himself to social work services for counseling and help in getting reclassified to a new military occupation.  In a clinical record dated February 1975 it was noted that the Veteran was given psychiatric support.  A July 1975 report noted that the Veteran had anorexia; the assessment was probable functional disorder.

If the examiner is no longer available, the RO will refer the claims file to another physician for an opinion.

2.  After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.   

Thereafter, the case should be returned to the Board for appellate review.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


